IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-92,783-01


                          EX PARTE SHAWN RAY EVANS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 17-06-07753-CR(1) IN THE 9TH DISTRICT COURT
                           FROM MONTGOMERY COUNTY


       Per curiam.

                                           OPINION

       Applicant entered an open plea of guilty to driving while intoxicated and was sentenced to

fifteen years’ imprisonment. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends, among other things,1 that he was denied his right to an appeal because

counsel failed to advise him following sentencing of his right to appeal and the process for obtaining

appellate counsel and filing notice of appeal. Based on the record, the trial court has found that

counsel failed to adequately advise Applicant regarding his appellate rights, and that Applicant would



       1
           This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                    2

have filed a direct appeal had he been properly advised by trial counsel.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number 17-06-07753 from the 9th District Court of Montgomery County. Within ten days

from the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: July 28, 2021
Do not publish